Citation Nr: 1233014	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye cataract, also claimed secondary to service-connected Parkinson's disease.

2.  Entitlement to service connection for a right eye disability, to include vitreous floaters and decreased visual acuity, also claimed secondary to service-connected Parkinson's disease.

3.  Entitlement to service connection for a left eye disability, to include scarring and loss of vision status post detached retina, also claimed secondary to service-connected Parkinson's disease.

4.  Entitlement to service connection for left eye pseudophakia and keratopathy, also claimed secondary to service-connected Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 1985, to include service in Vietnam from March 1966 to February 1967.  The Veteran was awarded, among other things, the Republic of Vietnam Gallantry Cross with Palm Device for his service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The case was brought before the Board in February 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. 

The appeal is, again, REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his bilateral eye disabilities are related to his duties in the Air Force, to include pressure changes from taking off and landing in military aircraft.  More recently, in a March 2011 statement, the Veteran further contends his bilateral eye disabilities could have been caused or aggravated by his Parkinson's disease, associated with Agent Orange herbicide exposure during his service in Vietnam.  

The Board previously remanded this claim in February 2011 to afford the Veteran a VA examination.  At that time, the January 2010 VA examination and addendum of record did not supply a nexus opinion as to all four issues, but rather only addressed the Veteran's left eye retinal detachment.  In regard to the left eye retinal detachment, moreover, the examiner merely concluded a nexus opinion would require resorting to speculation.  The examiner did not explain the basis for the conclusion that speculation would be required.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examination was deemed inadequate, and the Board remanded the claims specifically directing a new examination be afforded to the Veteran and that the new examiner render a nexus opinion as to all claims on appeal.  The remand directive further indicated if the examiner felt an opinion could not be rendered without resorting to speculation: 

...the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

(Board's February 2011 Remand, page 6).

The Veteran was afforded a VA examination in March 2011 where the examiner addressed only two of the issues on appeal, the Veteran's right eye cataract and his left eye retinal detachment.   With regard to the Veteran's left eye retinal detachment, the examiner merely indicated, "I cannot state with any degree of certainty what may have caused this detachment."  

The Board finds the March 2011 VA examiner's brief opinion non-responsive to the prior Remand directive.  The examiner did not address all the bilateral eye issues on appeal nor did the examiner explain the basis of the speculative opinion as specifically required by the Board's Remand directive.  Corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has since put forth a new theory of entitlement to service connection for bilateral eye disorders.  In March 2011, the Veteran claimed entitlement to service connection for Parkinson's disease, claimed due to Agent Orange herbicide exposure during his service in Vietnam.  He further indicated he feels his bilateral eye problems are attributable to his Parkinson's disease.  In support of this claim, the Veteran submitted a medical study detailing eye problems associated with Parkinson's disease. 

Service connection is warranted for any disability caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (defining "secondary" service connection).  The Veteran was recently awarded service connection for Parkinson's disease in an April 2012 rating decision.

In light of the recent grant, the Veteran's statements, and the medical study supplied, the Board finds the "secondary" aspect of the Veteran's claim must be developed.  He must be given notice of how to substantiate a claim seeking service connection "secondary" to a service connected disability.  A VA examination is also necessary.

Accordingly, the case is REMANDED for the following action:

(Note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is necessary.)

1.  Provide the Veteran with notice explaining the evidence necessary to substantiate his bilateral eye claims as secondary to his service-connected Parkinson's disease.

2.  Schedule the Veteran for an appropriate VA examination for his claimed bilateral eye disabilities, to include right eye cataract, right eye vitreous floaters, right eye decreased visual acuity, left eye scarring and loss of vision status post detached retina, and left eye pseudophakia and keratopathy.  

The examiner must address all four bilateral eye claims and provide opinions as to whether any of the eye diagnoses are due to his military service or attributable to his service-connected Parkinson's disease. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner is to provide the following opinions:

(a) Is it at least as likely as not (a 50 percent or better probability) that any of the four bilateral eye disabilities claimed were incurred in service?  The examiner must specifically address in-service vision-related treatment and his flying duties. 

(b) If the answer to (a) is no, is it at least as likely as not that the any of the four bilateral eye disabilities claimed were caused or aggravated by the Veteran's service-connected Parkinson's disease or any other service-connected disability?  The examiner must address the medical study provided by the Veteran.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician is to indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before the onset of the aggravation. 

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case is to be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

